                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:19-cv-280-RJC
                              3:14-cr-254-RJC-DSC-1

CARLTON CALVIN WILSON,              )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                         ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on pro se Petitioner’s Letter, (Doc. No. 13), that was

docketed as a Motion to Seal and Motion for Extension of Time to Appeal; a Motion for

Reconsideration, (Doc. No. 14); and a Motion for Reconsideration/ Motion to Appoint Counsel,

(Doc. No. 15).

       Petitioner’s Letter is construed in part as a Motion to Seal. The Court’s Local Rules provide

for a “presumption under applicable common law and the First Amendment that materials filed in

this Court will be filed unsealed.” LCvR 6.1(a); see Rushford v. New Yorker Magazine, Inc., 846

F.2d 249, 253 (4th Cir. 1988); In re U.S. for an Order Pursuant to 18 U.S.C. Section 2703(D), 707

F.3d 283 (4th Cir. 2013). However, a court has authority to seal documents before it based on the

court’s inherent supervisory authority over its own files and records. See Nixon v. Warner

Commc’ns, Inc., 435 U.S. 589, 598 (1978). The denial of access to documents under the First

Amendment must be necessitated by a compelling government interest that is narrowly tailored to

serve that interest. See In re Washington Post Co., 807 F.2d 383, 390 (4th Cir. 1986); In re U.S. for

an Order Pursuant to 18 U.S.C. Section 2703(D), 707 F.3d at 293 (the common law right of access


                                                 1



          Case 3:19-cv-00280-RJC Document 17 Filed 08/24/20 Page 1 of 7
to judicial records is committed to the sound discretion of the judicial officer who issued it). Courts

have noted safety concerns as overriding interests that outweigh the presumption of public access

to judicial records. See Presley v. Georgia, 558 U.S. 209 (2010). Before sealing judicial records, a

court must identify the interest that overrides the public’s right to an open court, and articulate

supporting findings specific enough that a reviewing court can determine whether the order was

properly entered. See Press-Enterprise Co. v. Superior Ct. of Ca., 464 U.S. 501 (1984); LCvR 6.1.

When addressing motions to seal, the court must consider alternatives to sealing and specify

whether the sealing is temporary or permanent and also may redact orders in its discretion. LCvR

6.1.

       Petitioner asks the Court to seal the February 21, 2020 Order because it contains

information that may affect his safety in prison. He alternatively asks the Court to redact a portion

of the Order. The Government has not filed a response.

       The Court finds that Petitioner’s interest in his personal safety is compelling and overrides

the public’s interest in accessing the full February 21 Order. However, sealing the Order in its

entirety is not the narrowest remedy that will adequately address Petitioner’s concerns. Redacting

the Order in question will serve the important interest of protecting Petitioner’s safety while

retaining the public’s interest in an open court. Therefore, the Clerk of Court will be instructed to

replace the February 21, 2020 Order with a redacted version (attached to this Order) and will be

directed to instruct online legal research providers LexisNexis and Westlaw to replace the Order

with the redacted version on their websites.

       The Letter is also construed in part as a Motion requesting an extension of time to file a

Notice of Appeal, (Doc. No. 13). An unsuccessful § 2255 petitioner has 60 days to file a notice of

appeal from an order denying a motion to vacate. Fed. R. App. P. 4(a)(1)(A); 28 U.S.C. § 2107(b).

                                                  2



          Case 3:19-cv-00280-RJC Document 17 Filed 08/24/20 Page 2 of 7
A district court may reopen the time to file an appeal for a period of 14 days after the date when

the order to reopen is entered if: the court finds that the moving party did not receive notice of the

entry of the order sought to be appealed within 21 days after its entry; the motion is filed within

180 days after the order is entered or within 14 days after the party receives notice of the entry

under Rule 77(d), whichever is earlier; and the court finds that no party would be prejudiced. 28

U.S.C. § 2107(c).

        The Court issued its Order denying Petitioner’s § 2255 Motion to Vacate on February 21,

2020. (Doc. No. 10). Petitioner states that he did not receive a copy of the Order until June 1, 2020.

Petitioner dated his Letter asking the Court to reopen the time to appeal on June 1, 2020 and it was

docketed on June 10, 2020. He believes the delay in his receipt of the Order is due to his transfer

to another prison, which is still underway, and the COVID-19 pandemic. He further states that he

does not presently have access to a law library, or his legal paperwork and he appears to ask that

the Court extend the time to file a Notice of Appeal until he is transferred to another institution in

the future.

        Petitioner has filed a Department of Justice Memorandum dated June 19, 2020 written by

Petitioner’s case manager.1 It states that Petitioner “is currently in-transit to his designated facility

and has been for the last few months and due to the Coronavirus pandemic most inmate movement

has been terminated for now. Therefore, he does not have access to the law library as needed to

work on his case/motion/appeal and will most likely not make any deadline(s) set forth by the

courts.” (Doc. No. 15-1 at 1).

        The Court finds that Petitioner did not receive a copy of the February 21 Order within 21



        1
           The Memorandum was attached to one of Petitioner’s Motions for Reconsideration, but the Court will
consider it in support of the request to extend the time to file a Notice of Appeal.
                                                     3



            Case 3:19-cv-00280-RJC Document 17 Filed 08/24/20 Page 3 of 7
days of its entry. Petitioner has satisfied the requirements of § 2107(c) and the Government has

not asserted that it will be prejudiced if an extension of time to appeal is granted. Petitioner’s

Motion to reopen the time for filing a Notice of Appeal will therefore be granted and Petitioner

will have 14 days to file a Notice of Appeal following the entry of this Order. Petitioner’s request

for an open-ended extension of time to file an appeal will be denied. After the Notice of Appeal

is filed, any request to stay or other relief in the appeal proceedings should be directed to the Fourth

Circuit Court of Appeals.

         Petitioner has also filed Motions seeking the appointment of counsel and for

reconsideration of the Order denying § 2255 relief. In the underlying criminal case, Petitioner

pleaded guilty plea to three counts of violating 18 U.S.C. § 922(g). In his § 2255 Motion to Vacate,

Petitioner raised several claims including his actual innocence of the § 922(g) offenses and

ineffective assistance of counsel in light of Rehaif v. United States, 139 S. Ct. 2191 (2019).2 The

Court found the actual innocence claim to be procedurally defaulted from § 2255 review and

denied the ineffective assistance claim on the merits. Petitioner now seeks the appointment of

counsel and reconsideration based on the Fourth Circuit’s opinion in United States v. Gary, 954

F.3d 194 (4th Cir. 2020),3 which was decided after the Court issued its February 21, 2020 Order

denying § 2255 relief. (Doc. Nos. 14, 15).

         Although Petitioner does not state the basis for his Motions for Reconsideration, they will

be liberally construed as seeking relief under Rules 59(e) and 60(b) of the Federal Rules of Civil

Procedure.


          2
            The Supreme Court held in Rehaif that, in a prosecution under §§ 922(g) and 924(a)(2), the government
must prove “both that the defendant knew he possessed a firearm and that he knew he belonged to the relevant category
of persons barred from possessing a firearm.” Id., 139 S. Ct. at 2200.
          3
            In Gary, the Fourth Circuit Court of Appeals held that error pursuant to Rehaif, is structural error that per
se affects a defendant’s substantial rights.
                                                           4



            Case 3:19-cv-00280-RJC Document 17 Filed 08/24/20 Page 4 of 7
       A party may file a Rule 59(e) motion to alter or amend no later than 28 days after the entry

of a judgment. Fed. R. Civ. P. 59(e). Such a motion may only be granted in three situations: “(1)

to accommodate an intervening change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or prevent manifest injustice.” Mayfield v.

Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (internal quotation

marks omitted). “Rule 59(e) motions may not be used to make arguments that could have been

made before the judgment was entered.” Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002).

       Petitioner’s Motion is time-barred under Rule 59(e) because Petitioner did not file it within

28 days after the Judgment was entered. Further, relief would not be warranted even if the Motion

had been timely filed. Petitioner’s Motion is based on the Fourth Circuit’s decision in Gary.

However, Gary was decided on direct appeal whereas Petitioner has presented his Rehaif claim

on collateral review. Therefore, Gary does not represent an intervening change in controlling law

and Rule 59(e) relief will be denied.

       Rule 60 permits a court to correct orders and provide relief from judgment under the

following circumstances:

       (1) mistake, inadvertence, surprise, or excusable neglect;

       (2) newly discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b);

       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;

       (4) the judgment is void;

       (5) the judgment has been satisfied, released or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is no longer
       equitable; or

       (6) any other reason that justifies relief.

                                                     5



          Case 3:19-cv-00280-RJC Document 17 Filed 08/24/20 Page 5 of 7
Fed. R. Civ. P. 60(b).

       Rule 60(b) is an “extraordinary remedy” which sets aside “the sanctity of [a] final

judgment.” Compton v. Alton Steamship Co., Inc., 608 F.2d 96, 102 (4th Cir. 1979) (citation and

internal quotation marks omitted). Relief from judgment under Rule 60(b)(6) should be granted

only upon a showing that relief is “appropriate to accomplish justice” in “situations involving

extraordinary circumstances.” Dowell v. State Farm Fire Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th

Cir. 1993) (internal quotation marks and citation omitted).

       Petitioner has failed to demonstrate that he is entitled to relief under any of the enumerated

grounds in Rule 60(b)(1) through (5). Nor has he demonstrated that extraordinary circumstances

warrant relief under Rule 60(b)(6). Therefore, to the extent that Petitioner seeks relief under Rule

60(b), it will be denied.

       Finally, Petitioner seeks the appointment of counsel. There is no constitutional right to the

appointment of counsel in a § 2255 proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987).

In § 2255 actions, appointment of counsel is governed by the Rules Governing § 2255 Proceedings.

Those rules mandate the appointment of counsel where discovery is necessary or if an evidentiary

hearing is required. Rules 6(a), 8(c) 28 U.S.C. foll. § 2255. Otherwise, the Court may appoint

counsel to a financially eligible petitioner if justice so requires. See 18 U.S.C. § 3006A(a)(2)(B).

       While the Court recognizes that Petitioner is currently lacking in legal resources, the Court

finds that justice does not require the appointment of counsel in this case. Petitioner was able to

adequately represent himself in the § 2255 proceedings and the matter before this Court has

concluded. Any further request for counsel should be directed to the Fourth Circuit Court of

Appeals.


                                                 6



           Case 3:19-cv-00280-RJC Document 17 Filed 08/24/20 Page 6 of 7
IT IS, THEREFORE, ORDERED that:

1.       Petitioner’s Letter, (Doc. No. 13), is construed as a Motion to Seal and Motion for

Extension of Time to Appeal and is GRANTED in part and DENIED in part as set forth

in this Order.

2.       Petitioner’s Motion for Reconsideration, (Doc. No. 14), is DENIED.

3.       Petitioner’s Motion for Reconsideration/ Motion to Appoint Counsel, (Doc. No.

15), is DENIED.

4.       The Clerk of Court is instructed to REPLACE docket entries 3:19-cv-280-RJC

(Doc. No. 10) and 3:14-cr-254-RJC-DSC-1 (Doc. No. 64) with the redacted document

attached to this Order.

5.       IT IS FURTHER ORDERED that the Clerk of Court is instructed to forward a

copy of this Order to LexisNexis at source.acquisition@lexisnexis.com, and Westlaw at

west.casescarteam@thomson.com with instructions to replace the February 21, 2020 Order

that currently appears at 2020 U.S. Dist. LEXIS 29897 and 2020 WL 881142, respectively,

with the redacted version of the document (attached) due to its confidential content.




                               Signed: August 24, 2020




                                           7



     Case 3:19-cv-00280-RJC Document 17 Filed 08/24/20 Page 7 of 7
